               Case 20-50133-grs UNITED STATES
                                  Doc 648  FiledBANKRUPTCY    COURT
                                                 04/20/20 Entered   04/20/20 23:18:06                       Desc Main
                                          Document      Page 1
                                  EASTERN DISTRICT OF KENTUCKY of 12
                                                  LEXINGTON             DIVISION


IN RE:                                                                             CASE NO.              20-50133


DEBTOR(S)                                                                          CHAPTER 11


         MONTHLY OPERATING REPORT FOR MONTH ENDING                           February         , 202 0


               Comes now                       GenCanna Global USA, Inc.                      , debtor in
         possession, and herby submits its Monthly Operating Report for the period commencing
               6-Feb-20           and ending       29-Feb-20            as shown by the report and
         exhibits consisting of       pages and containing the following, as indicated:

           X      Monthly Reporting Questionnaire ( Attachment 1 )

           X      Comparative Balance Sheets ( Forms OPR-1 & OPR-2 )

           X      Summary of Accounts Receivable ( Form OPR-3 )

           X      Schedule of Post-Petition Liabilities ( Form OPR-4 )

           X      Statement of Income (Loss) ( Form OPR-5 )

           X      Statement of Sources and Uses of Cash ( Form OPR-6 )

               I declare under penalty of perjury that this report and all attachments are true and correct
         to the best of my knowledge and belief. I also hereby certify that the original Monthly Operating
         Report was filed with the Bankruptcy Clerk and a copy delivered to the U.S. Trustee.


         Date: 04/20/2020                                               DEBTOR

                                                                   By: /s/ James Alt
                                                                                           (Signature)


                                                        Name & Title:     James Alt, Chief Transformation Officer
                                                                                      (Print or Type)


                                                             Address:              550 W. Van Buren Street


                                                                                      Chicago, IL 60607


                                                  Telephone Number:                       312.583.8735
                                                                                  CHAPTER 11
                                                     Case 20-50133-grs       Doc 648  Filed 04/20/20 Entered 04/20/20 23:18:06                       Desc Main
                                                                           MONTHLY OPERATING
                                                                                     DocumentREPORTPage 2 of 12
                                                                        GENERAL NOTES AND DISCLOSURES

CASE NAME:                                                               GenCanna Global USA, Inc.
CASE NUMBER:                                                                    20-50133
MONTH OF:                                                                     Feb-20


 The financial information and supplemental information contained herein are unaudited, preliminary, and subject to change.

 While the Debtor made reasonable efforts to follow measures from Generally Accepted Accounting Principles in the United States (“US GAAP”), the
 Debtor does not purport to represent financial information and / or financial statements in accordance with US GAAP as they are unaudited and subject to
 further review and potential adjustments which may have a material impact. As consistent with the Debtors' historical practice, certain reserves may only
 be updated on a quarterly basis.

 Accordingly, this Monthly Operating Report is presented solely for the purpose of complying with monthly reporting requirements of the United States
 Bankruptcy Court and should not be used, or relied upon, for investment or any other purposes. Certain information included are reported on a
 consolidated basis for all 3 Debtors in the jointly administered case

 The Debtor has historically consolidated 4274 Colby, LLC with its financial information due to its 50% equity ownership and while the Debtor made
 reasonable efforts to manually adjust, certain financial information may include activity related to the 4274 Colby, LLC entity.
                                                              Case 20-50133-grs    CHAPTER
                                                                                   Doc 648 11Filed 04/20/20 Entered 04/20/20 23:18:06                    Desc Main
                                                                            MONTHLY OPERATING  REPORT
                                                                                            Document      Page 3 of 12
                                                                         MONTHLY REPORTING QUESTIONNAIRE

CASE NAME:                                                                 GenCanna Global USA, Inc.
CASE NUMBER:                                                                      20-50133
MONTH OF:                                                                       Feb-20

1. Payroll     State the amount of all executive wages paid and payroll taxes withheld and paid.

  Name and Title                                                                                                             Wages Paid                                 Taxes
                                                                                                                                                                 (1)
  of Executive                                                                                                            Gross             Net           Due                   Paid

                                             Steve Bevan, President(2)                                                    $13,650          $13,650          $0                   $0
                                               Matty Miranda, CEO                                                          18,265          16,868         2,795                2,795
                                     Christopher Stubbs, Chief Science Officer                                             16,923          11,754         6,364                6,364
                                        Alex Green, Chief Strategic Officer                                                17,496          10,808         8,567                8,567
                          Gary Broadbent, Executive Vice President and General Counsel                                     24,038          17,192         8,879                8,879
                           Amy Schoenthaller, Senior Vice President of Human Resources                                     16,538          10,975         6,665                6,665
                       Christopher Macaluso, Executive Vice President of BioMass Production                                18,815          11,859         8,821                8,821

  Total Executive Payroll                                                                                                 125,727          93,105         42,090              42,090
  (1): Taxes due include both employee and employer portions
  (2): 1099 Contractor and Canadian Citizen

2. Insurance         Is workers' compensation and other insurance in effect?                                        Yes
                     Are payments current?                                                                          Yes
                     If any policy has lapsed, been replaced or renewed, state so in the schedule below. Attach a
                     copy of the new policy's binder or cover page.                                                  See Attached

                                                                                                                              Coverage              Expiration           Date Coverage
                                 Type                                              Name of Carrier Carrier                     Amount                 Date                 Paid Thru
   Casualty
                    Workers' Comp. - KY Only                                    Kentucky Employers Mutual                   $1,000,000               6/5/2020               Paid in Full
                           General liab.                                           Admiral Insurance Co                   $2,000,000 Agg             9/1/2020                3/6/2020
                            Automobile                                           Cincinnati Insurance Co.                   $1,000,000               9/1/2020          Included in Property
                      Primary Excess Liability                                     Admiral Insurance Co.                    $4,000,000               9/1/2020                3/6/2020
                  Second Layer Excess Liability                                      LifeScience Risk                       $5,000,000               9/1/2020                3/6/2020
           Directors and Officers and Company Liability                        Evanston Insurance Company                   $3,000,000               9/1/2020               Paid in Full
               Excess Private Management Liability                        StarStone Specialty Insurance Company             $3,000,000               9/1/2020               Paid in Full
                   Excess Management Liability                            Endurance American Insurance Company              $3,000,000               9/1/2020               Paid in Full
      Directors and Officers Difference in Conditions Liability           Endurance American Insurance Company              $2,000,000               9/1/2020               Paid in Full
                  Workers' Comp -Other States                                    Cincinnati Insurance Co.                   $1,000,000               9/1/2020               Paid in Full
                          Cyber Liability                                             Crum & Forster                        $1,000,000               9/1/2020                3/6/2020
                      Employment Practices                                        StarStone Specialty Ins.                  $1,000,000               9/1/2020                3/6/2020
  Property
                         Builders Risk(3)                                        Travelers Property Casualty                $61,844,669              5/30/2020              3/24/2020
               Commercial Property (Greenhouses)(4)                                 CM Vantage Specialty                     $4,254,592               5/5/2020               4/5/2020
                        Irrigation System                                        Travelers Property Casualty                 $2,300,000               9/1/2020              Paid in Full
                             Property                                                Cincinnati Insurance                   $12,095,254               9/1/2020              3/31/2020
                   Electronic Data Processing                                        Cincinnati Insurance                     $535,702                9/1/2020         Included in Property
                            Equipment                                                Cincinnati Insurance                    $7,901,964               9/1/2020         Included in Property
                               Crime                                                       Hiscox                             $500,000                9/1/2020               3/6/2020
                       Stock Through Put                                            Underwriters at Lloyds                  $10,000,000               9/1/2020               3/6/2020
                     Equipment Breakdown                                            Hartford Steam Boiler                   $30,812,376               9/1/2020              Paid In Full

  (3): Policy was extended (March 25, 2020 - May 30, 2020)
  (4): Policy was extended (April 6, 2020 - May 5, 2020)
  Note: Insurance information reported on a consolidated basis for all 3 Debtors in the jointly administered case
                                                               Case 20-50133-grs         Doc 648    CHAPTER
                                                                                                 Filed       11 Entered 04/20/20 23:18:06
                                                                                                       04/20/20                                            Desc Main
                                                                                            MONTHLY  OPERATING
                                                                                                Document        REPORT
                                                                                                              Page 4 of 12
                                                                                         MONTHLY REPORTING QUESTIONNAIRE

CASE NAME:                                                                         GenCanna Global USA, Inc.
CASE NUMBER:                                                                              20-50133
MONTH OF:                                                                                  Feb-20

1. Bank Accounts

                     Account Type       Checking                Payroll        Utility Deposits        Operating            General             46&2        Investment      Investment         46&2         Savings
                                                                                                                          Community                                                                        Community
                                        Bank of the                                                                                           Kentucky       Bank of the        Kentucky       Cash
                       Bank Name                          Kentucky Bank        Kentucky Bank       Kentucky Bank           Financial                                                                        Financial
                                        Bluegrass                                                                                              Bank          Bluegrass           Bank         Drawer
                                                                                                                         Services Bank                                                                   Services Bank
                      Account #     6972                          0145                7891              5766                  4526             7956           2377               8507           N/A           8663
 Beginning Cash 2/6/2020 (Book) $   154,636.23            $       12,879.46    $             -     $     28,861.69      $        626.64      $ 2,336.03     $ 1,127.57      $     950.00      $ 265.00   $ 1,005,609.35
                  Plus: Deposits      6,695.21                   576,983.42                           4,961,240.46                             3,015.14
            Less: Disbursements                               (1,931,030.31)                           (544,233.50)
                       Transfers  1,519,615.00                 1,650,000.00           51,000.00      (3,220,615.00)
                           Other:                                                                        (1,228.75)              (14.00)         (80.56)                            (15.00)
  Ending Cash 2/29/2020 (Book) $ 1,680,946.44             $     308,832.57     $      51,000.00    $ 1,224,024.90       $        612.64      $ 5,270.61     $ 1,127.57      $       935.00    $ 265.00   $ 1,005,609.35

                   Note: Bank Accounts reported on a consolidated basis for all 3 Debtors in the jointly administered case

2. Postpetition Payments            List any postpetition payments to professionals and payments on prepetition debts in the schedule below (attach separate sheet if necessary).

                   Payments To                                                      Amount               Date                Check #

                   Professionals (attorneys, accountants, etc.):
                   Huron Consulting Group LLC(1)                                       $100,000        2/18/2020              Wire

                   Prepetition creditors:(2)(3)
                   Intelepeer                                                              $948        2/6/2020              Autopay
                   Fast Slow Motion                                                     $10,500        2/7/2020               11069
                   Humana Health Plan Inc                                              $162,427        2/7/2020               11070
                   Molecular Health                                                     $25,000        2/7/2020                Wire
                   ProVerde Laboratories                                                $12,635        2/7/2020                Wire
                   Paycor                                                                  $569        2/7/2020              Autopay
                   Paycor                                                                $2,783        2/11/2020             Autopay
                   Cosmax NBT USA Inc                                                   $39,662        2/14/2020               Wire
                   Cosmetic Solutions                                                    $7,217        2/14/2020               Wire
                   Microsoft                                                             $3,085        2/18/2020             Autopay
                   Microsoft                                                               $191        2/18/2020             Autopay
                   Microsoft                                                                $40        2/18/2020             Autopay
                   Microsoft                                                               $986        2/18/2020             Autopay
                   Google Apps                                                          $10,986        2/18/2020             Autopay
                   Robert Half                                                           $6,000        2/19/2020               ACH
                   The Lebermuth Company                                                 $1,343        2/20/2020               ACH
                   University of Kentucky Research Foundation                            $9,970        2/20/2020              11089
                   Whayne Supply Company                                                $21,552        2/20/2020               Wire
                   Pacific Agricultural Laboratory                                      $18,184        2/24/2020               Wire
                   ProVerde Laboratories                                                $10,695        2/24/2020               Wire
                   The Lebermuth Company                                                 $4,590        2/26/2020               ACH
                   Farmaceutical Partners LLC                                           $33,243        2/26/2020               Wire
                   informa                                                               $4,500        2/27/2020               ACH

                   (1): Retainer payment
                   (2): Prepetition payroll, health and welfare, and related amounts are not reflected in the schedule above. Such amounts were approved via court order.
                   If required, the Debtors can furnish the related payroll records and amounts paid.
                   (3): Names have been redacted for confidentiality purposes
CASE NAME:             CaseUSA,
             GenCanna Global 20-50133-grs
                                Inc.                 Doc 648     Filed 04/20/20 Entered 04/20/20 23:18:06 BALANCE
                                                                                               COMPARATIVE Desc Main
                                                                                                                  SHEETS     FORM OPR-2
                                                                Document      Page 5 of 12                                   REV 2/90
CASE NUMBER:    20-50133                                                                  MONTH ENDED:       February 2020


                                                                          29-Feb-20

        Cash                                                                4,282,629
        Trade Receivables, Net                                              3,218,759
        Inventory                                                          98,606,217
        Deposits and Prepaid Assets                                        16,876,632
        Other Current Assets                                                  910,194
        Other Current Assets - Related Party                                3,829,542
        Notes Receivable - Current                                          4,130,000
        Notes Receivable - Current - Related Party                            230,000
        Convertible Notes Receivable                                        2,500,000
        Current Assets                                                    134,583,973
        Land                                                                1,847,949
        Buildings                                                           3,640,279
        Leasehold Improvements                                              3,815,165
        Production Equipment                                               19,894,632
        Capital Lease Assets                                               10,550,593
        Non-Production Fixed Assets                                         1,681,331
        Construction in Progress                                           36,318,981
        Gross Fixed Assets                                                 77,748,929
        Accumulated Depreciation                                           (3,524,976)
        Net Fixed Assets                                                   74,223,953
        Intangible Assets, Net                                                238,112
        Deferred Tax Assets                                                 1,399,263
        Investments                                                         1,466,667
        Notes Receivable - Non-Current - Related Party                        750,000
        Investments - Related Party                                               -
        Other Assets                                                        3,854,042

        TOTAL ASSETS                                                      212,661,967

        Trade Payables                                                    (61,891,294)
        Trade Payables - Related Party                                    (33,582,371)
        Accrued Expenses                                                   (5,963,180)
        Accrued Expenses - Related Party                                      743,184
        Deferred Revenue                                                   (1,669,568)
        Accrued Interest Payable                                           (2,219,574)
        Capital Lease Liabilities - Current                                (2,614,137)
        Convertible Debentures - Current                                     (275,000)
        Notes Payable - Current                                           (79,776,090)
        Notes Payable - Current - Related Party                                   -
        Pre-Petition Current Liabilities                                 (187,248,031)
        Post-Petition - Trade Payables                                        (561,741)
        Post-Petition - Accrued Expenses                                    (2,163,379)
        Post-Petition - Deferred Revenue                                      (277,289)
        Post-Petition - Notes Payable - Current                               (166,825)
        Post-Petition - Accrued Interest Payable                              (728,728)
        Post-Petition - DIP Funding - Notes Payable - Current               (4,631,250)
        Post-Petition - Current Liabilities                                 (8,529,213)
        Total Current Liabilities                                        (195,777,244)
        Capital Lease Liabilities - Non-Current                             (7,234,189)
        Notes Payable - Non-Current                                         (2,423,549)
        Long-Term Liabilities                                               (9,657,737)

        TOTAL LIABILITIES                                                (205,434,981)

        Common Stock                                                          (25,257)
        Additional Paid in Capital                                        (38,986,784)
        Retained Earnings/(Deficit)                                        31,918,049
        NonControlling Interest                                              (132,995)
        Total Shareholder's Equity                                         (7,226,987)

        TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY                       (212,661,967)

        Note: Balance Sheets reported on a consolidated basis for all 3 Debtors in the jointly administered case
CASE NAME:   GenCanna Global USA, Inc.             Case 20-50133-grs         DocSUMMARY
                                                                                 648 Filed  04/20/20 RECEIVABLE
                                                                                        OF ACCOUNTS    Entered 04/20/20 23:18:06      Desc MainFORM OPR-3
                                                                                     Document      Page 6 of 12                                 REV 2/90
CASE NUMBER:    20-50133                                         MONTH ENDED:        February 2020




                                                                     TOTAL             Current              30           60          90             > 90

        MONTH: February 2020                                           6,590,017                             -74,876    1,302,190   1,384,488       3,978,216

         Allowance for doubtful accounts                              -3,371,258

        Net Accounts Receivable                                        3,218,759




        Note: Accounts Receivable reported on a consolidated basis for all 3 Debtors in the jointly administered case
                                                                                                                        Case 20-50133-grs          Doc 648      Filed 04/20/20       Entered 04/20/20 23:18:06             Desc Main
CASE NAME:    GenCanna Global USA, Inc.                                                                        SCHEDULE OF POST PETITION LIABILITIES Document FORM
                                                                                                                                                                Page OPR-4
                                                                                                                                                                       7 of                12
                                                                                                                                                              REV 2/90
CASE NUMBER:       20-50133                                                                         MONTH ENDED: February 2020


                                                                                 DATE                   DATE              TOTAL              Current             30               60              90           OVER
                                                                               INCURRED                 DUE                DUE                                  DAYS             DAYS            DAYS         90 DAYS
             TAXES PAYABLE
                Federal Income Tax                                         2/5/2020 - 2/29/2020       04/15/21             Unknown
                Sales Tax                                                  2/5/2020 - 2/29/2020       Unknown              Unknown
                Property Tax                                               2/5/2020 - 2/29/2020       Unknown              Unknown
             TOTAL TAXES PAYABLE                                           2/5/2020 - 2/29/2020        Varies              Unknown
             POSTPETITION SECURED DEBT                                     2/5/2020 - 2/29/2020        Varies             4,798,075          4,798,075
             POSTPETITION UNSECURED DEBT                                   2/5/2020 - 2/29/2020        Varies             2,440,668          2,440,668
             ACCRUED INTEREST PAYABLE                                      2/5/2020 - 2/29/2020        Varies               728,728            728,728


                                                                                 DATE                                     TOTAL              Current             30               60              90           OVER
                                                                               INCURRED                                    DUE                                  DAYS             DAYS            DAYS         90 DAYS
             TRADE ACCOUNTS PAYABLE & OTHER:
                                   Chelsea Pipkin                          2/5/2020 - 2/29/2020                                 556                                  556
                                 Stefanie L Fritsch                        2/5/2020 - 2/29/2020                                 464                                  464
                                     Aitor Arrieta                         2/5/2020 - 2/29/2020                               2,623                                2,623
                                    Michael Adair                          2/5/2020 - 2/29/2020                               1,334                                1,334
                                    Brett Goldman                          2/5/2020 - 2/29/2020                               1,472                                1,472
                                 828 Logistics, LLC                        2/5/2020 - 2/29/2020                               5,850                                5,850
                                  AAA Fence, LLC                           2/5/2020 - 2/29/2020                                 102                                  102
                                  Air Technologies                         2/5/2020 - 2/29/2020                               1,327                                1,327
                                  Airgas USA LLC                           2/5/2020 - 2/29/2020                              11,881               5,040            6,840
                                        AT&T                               2/5/2020 - 2/29/2020                               1,321                                1,321
                                      Boomi Inc                            2/5/2020 - 2/29/2020                              14,400                               14,400
                  Catbird Business Printing LLC dba printLEX llc           2/5/2020 - 2/29/2020                                 164                                  164
                                 Cayce Mill Supply                         2/5/2020 - 2/29/2020                               2,774                                2,774
                                       Cerilliant                          2/5/2020 - 2/29/2020                                 126                                  126
                                        Cintas                             2/5/2020 - 2/29/2020                                 315                 315
                            Columbia Gas of Kentucky                       2/5/2020 - 2/29/2020                                 604                                  604
                             Commerce Lexington Inc                        2/5/2020 - 2/29/2020                               2,000                                                  2,000
                             Concur Technologies Inc                       2/5/2020 - 2/29/2020                               1,259                                1,259
                              Cornerstone Protection                       2/5/2020 - 2/29/2020                               3,079                                2,480               599
                                      Cradlepoint                          2/5/2020 - 2/29/2020                                  60                                   60
                                     Datasite LLC                          2/5/2020 - 2/29/2020                               1,081                                1,081
                                       Direct TV                           2/5/2020 - 2/29/2020                                  25                                   25
                           Duplicator Sales and Service                    2/5/2020 - 2/29/2020                                 589                                  589
                      European Industrial Hemp Association                 2/5/2020 - 2/29/2020                              11,125                                                 11,125
                            Face and Body Cosmetics                        2/5/2020 - 2/29/2020                              63,339                               63,339
                            FIRST Insurance Funding                        2/5/2020 - 2/29/2020                             106,494                              106,494
                                       Fuelman                             2/5/2020 - 2/29/2020                                 276                 276
                            Galbraith Laboratories Inc.                    2/5/2020 - 2/29/2020                                 120                                  120
                   Georgetown - Bypass Rental of Georgetown                2/5/2020 - 2/29/2020                                   7                                    7
                                      Gold Coast                           2/5/2020 - 2/29/2020                                 250                                  250
                             Hawthorne Gardening Co                        2/5/2020 - 2/29/2020                               2,895                                2,895
                        Henry Watz Raine & Marino PLLC                     2/5/2020 - 2/29/2020                                 412                 412
                         Highbridge Spring Water Co Inc                    2/5/2020 - 2/29/2020                                 209                                  209
                             Humana Health Plan Inc                        2/5/2020 - 2/29/2020                              89,006                               89,006
                                    Jade Scientific                        2/5/2020 - 2/29/2020                               3,309                                3,309
                               Kala Packaging LLC                          2/5/2020 - 2/29/2020                                 607                                  607
                                         KEMI                              2/5/2020 - 2/29/2020                              13,616                               13,616
                            Kentucky American Water                        2/5/2020 - 2/29/2020                                  82                                   82
                            KnightHorst Shredding LLC                      2/5/2020 - 2/29/2020                                 118                                  118
                              Mastermind Media LLC                         2/5/2020 - 2/29/2020                              13,165                               13,165
                          Material Motion Holdings LLC                     2/5/2020 - 2/29/2020                               1,825                                1,825
                           MGG Investment Group LP                         2/5/2020 - 2/29/2020                              24,211                               24,211
                           NSL Analytical Services Inc                     2/5/2020 - 2/29/2020                                 536                                  536
                                Nutritional High Inc                       2/5/2020 - 2/29/2020                              20,000                                                 20,000
                                     Pac-Van Inc.                          2/5/2020 - 2/29/2020                               2,084                                2,084
                             Paducah Power System                          2/5/2020 - 2/29/2020                               1,537                                  928               609
                                 Peak Scientific Inc                       2/5/2020 - 2/29/2020                               4,894                                4,894
                               Pooler Janitor Supply                       2/5/2020 - 2/29/2020                                   2                                    2
                            Prolift Industrial Equipment                   2/5/2020 - 2/29/2020                               5,999                                5,999
                              ProVerde Laboratories                        2/5/2020 - 2/29/2020                              10,583                               10,583
                                  Pure Global Inc.                         2/5/2020 - 2/29/2020                              26,633                               26,633
                                     R L Carriers                          2/5/2020 - 2/29/2020                               3,114                                3,114
                           RCM Technologies USA Inc                        2/5/2020 - 2/29/2020                              10,688                               10,688
                  Richmond - Bypass Rental Center of Richmond              2/5/2020 - 2/29/2020                                 665                 665
                                      Robert Half                          2/5/2020 - 2/29/2020                               6,000                                6,000
                                   RunSwitch PR                            2/5/2020 - 2/29/2020                              10,674                               10,674
                            Safety Kleen Systems, Inc.                     2/5/2020 - 2/29/2020                                 246                                  246
                              Schenck Process LLC                          2/5/2020 - 2/29/2020                                 117                                  117
                                   SEAY OIL CO.                            2/5/2020 - 2/29/2020                                  33                    33
                             Silvertrac Software LLC                       2/5/2020 - 2/29/2020                                 499                                  499
                              Specialty Oil Extractors                     2/5/2020 - 2/29/2020                              14,004                               14,004
                                       Spectrum                            2/5/2020 - 2/29/2020                               1,863                                1,506               358
                                       Terminix                            2/5/2020 - 2/29/2020                               1,229                                1,229
                      The Cincinnati Insurance Companies                   2/5/2020 - 2/29/2020                              32,301                               32,301
                             Thompson Construction                         2/5/2020 - 2/29/2020                                 600                                  600
                           United Fulfillment Solutions                    2/5/2020 - 2/29/2020                               1,820                                1,820
                                         UPS                               2/5/2020 - 2/29/2020                               6,906               3,609            3,297
                                     UPS Freight                           2/5/2020 - 2/29/2020                                 444                                  444
                           UPS Supply Chain Solutions                      2/5/2020 - 2/29/2020                               3,810                                3,810
                                       Vaco LLC                            2/5/2020 - 2/29/2020                               5,906                                5,906
                              W S Electronics South                        2/5/2020 - 2/29/2020                                 392                                  392
                          West Kentucky Rural Electric                     2/5/2020 - 2/29/2020                                 358                                  358
                             Williams Scotsman, Inc.                       2/5/2020 - 2/29/2020                               2,457                                2,457
                 Winchester - Bypass Rental Center of Winchester           2/5/2020 - 2/29/2020                                 876              1,416              (541)
                Sub-Total                                                                                                   561,741             11,767           515,283            34,692            -                -
                 TOTALS                                                                                                   8,529,213          7,979,238           515,283            34,692            -                -

             Note: Certain post-petition liabilities may include prepetition amounts due to invoices that cover both prepetition and postpetition service periods. The Debtors made its best efforts to pro-rate the
             invoices to make payment for the postpetition amount but the entire invoice was coded to postpetitoin in the AP ledger.
             Note 2: Post-petition liabilities reported on a consolidated basis for all 3 Debtors in the jointly administered case
CASE NAME:              Case
             GenCanna Global  20-50133-grs
                             USA, Inc.               Doc 648      Filed 04/20/20 Entered   04/20/20OF23:18:06
                                                                                        STATEMENT               Desc Main
                                                                                                      INCOME (LOSS)                     FORM OPR-5
                                                                 Document      Page 8 of 12                                             REV 2/90
CASE NUMBER:    20-50133                                                       MONTH ENDED:      February 2020

                                                              29-Feb-20
               Revenue
               Product Sales                                       596,546
               Other Revenue                                         4,390
               Returns                                                (407)
               Discounts                                          (542,539)
               Net Revenue                                          57,989
               COGS
               Product Costs                                       313,925
               CMO Costs                                            29,503
               Other COGS                                         (300,248)
               Total COGS                                           43,180
               Gross Profit                                         14,809
               SG&A
               Bad Debt Expense                                        -
               Business Insurance                                  165,975
               Corporate Housing                                    18,737
               Depreciation and Amortization                       339,134
               Marketing and External Afffairs                      95,164
               Miscellaneous Expense Reports                         7,676
               Nonrecurring Employee Pay                            30,519
               Non-W2 Wages                                        126,349
               Other Operating Expenses                             69,504
               Professional Services                             1,561,422
               Rent and Utilities                                   58,439
               Salaries and Benefits                               457,129
               Software Expenses                                    47,499
               Travel                                               44,013
               Total SG&A                                        3,021,561
               Operating Income/(Loss)                          (3,006,752)
               Non-Operating
               Interest Expense, net                               958,225
               Non-Operating Income                                (67,500)
               Non-Operating Gain                                      -
               Non-Operating Expenses                                  218
               Total Non-Operating Expenses/(Income)               890,943
               Income/(Loss) Before Income Taxes                (3,897,695)
               Income Taxes                                             -
               Net Income/(Loss)                                (3,897,695)

               Note: While the Debtor made reasonable efforts to manually adjust and remove activity for the prepetition stub
               period (Feburary 1, 2020 through February 5, 2020), certain prepetition activity may have been included. For
               example, Salaries and Benefits expenses are full month of February.

               Note 2: Statement of Income (Loss) reported on a consolidated basis for all 3 Debtors in the jointly administered case
                                                                                                                               FORM OPR-6
                                     Case 20-50133-grs   Doc 648   Filed 04/20/20      Entered 04/20/20 23:18:06   Desc Main
                                                         STATEMENT OF SOURCES AND USES OF CASH
                                                                 Document    Page 9 of 12
                                                               MONTH ENDED: February 2020
CASE NAME:   GenCanna Global USA, Inc.
CASE NUMBER: 20-50133


                                                                     February 2020
               Cash Receipts
               Customer Receipts                                    $       874,592
               Interest Income                                                  434
               Insurance Proceeds                                            67,500
               Other Income                                                 105,843
               Total Cash Receipts                                  $     1,048,369

               Cash Disbursements
               Employee-Related                                     $     1,643,361
               Processing                                                   527,581
               Equipment Leases                                             113,921
               Overhead                                                     164,397
               Utilities                                                     11,394
               Debt Service                                                 145,000
               Contingency                                                   21,822
               Operating Disbursements                              $     2,627,477
               Professional Fees                                            100,000
               Total Disbursements                                  $     2,727,477

               Net Cash Flow                                        $    (1,679,108)

               Unrestricted cash
               Beginning Cash Balance                               $       201,683
               Net Cash Flow                                             (1,679,108)
               Utility Deposit                                              (51,000)
               DIP Borrowings                                             4,750,000
               Ending Cash Balance                                  $     3,221,575

               Restricted Cash
               LOC Collateral                                       $     1,005,609
               Utility Deposit                                               51,000
               Total Cash                                           $     4,278,184
               Other Cash Equivalents                                         4,005
               Total Cash and Cash Equivalents                      $     4,282,189
 CASE NAME:  GenCanna Global USA, Inc.         Case 20-50133-grs     Doc 648    Filed 04/20/20 Entered 04/20/20 23:18:06   Desc Main
CASE NUMBER: 20-50133                                                          Document     Page 10 of 12

                            CASH DISBURSEMENTS DETAIL

    DATE                PAYEE                                             AMOUNT
      2/6/2020          Intelepeer                                              $948.00
      2/6/2020          Hawthorne                                               $221.85
      2/6/2020          R & L Carriers                                          $303.93
      2/6/2020          Transfer Fees                                           $125.00
      2/7/2020          Fast Slow Motion                                     $10,500.00
      2/7/2020          Humana Health Plan Inc                              $259,573.80
      2/7/2020          Payroll                                             $570,317.15
      2/7/2020          Molecular Health                                     $25,000.00
      2/7/2020          ProVerde Laboratories                                $12,635.00
      2/7/2020          R & L Carriers                                           $53.81
      2/7/2020          Transfer Fees                                           $180.00
      2/7/2020          Stop Item Charge                                         $36.75
     2/10/2020          National Advisor HAS                                    $376.93
     2/10/2020          Brett Goldman                                        $12,821.01
     2/10/2020          Uline                                                 $1,254.40
     2/10/2020          R&L Cariers                                             $108.45
     2/10/2020          R L Carriers                                            $318.03
     2/10/2020          Transfer Fees                                            $50.00
     2/11/2020          R&L Carriers                                            $990.00
     2/11/2020          Uline                                                   $164.99
     2/11/2020          Paycor                                                $2,782.61
     2/11/2020          R L Carriers                                            $631.90
     2/11/2020          Specialty Oil Extractors                             $14,003.91
     2/11/2020          Royal Labs Natural Cosmetics Inc                     $26,569.13
     2/11/2020          Landstar                                             $10,315.00
     2/11/2020          Cosmetic Solutions                                    $8,085.00
     2/11/2020          Transfer Fees                                           $130.00
     2/11/2020          Stop Item Charge                                         $32.50
     2/12/2020          Cincinnati Insurance Companies                       $32,301.00
     2/12/2020          Daniel Lingeman                                         $184.44
     2/12/2020          Cosmax NBT USA Inc                                   $33,370.11
     2/12/2020          Royal Labs Natural Cosmetics Inc                      $6,629.86
     2/12/2020          Transfer Fees                                            $90.00
     2/13/2020          VWR                                                     $543.32
     2/13/2020          National Bulk Bag                                     $2,671.20
     2/13/2020          Arnett's Trailer Sales                                  $555.00
     2/13/2020          Transfer Fees                                             $0.00
     2/14/2020          Gold Coast Ingredients                                $3,018.42
     2/14/2020          Kentucky State Treasurer                                 $20.00
     2/14/2020          Pooler Janitor Supply                                    $40.21
     2/14/2020          Chancelor D Snowden                                   $1,797.76
     2/14/2020          Cosmax NBT USA Inc                                   $39,662.15
     2/14/2020          Cosmetic Solutions                                    $7,217.33
     2/14/2020          Royal Labs Natural Cosmetics Inc                      $3,775.61
     2/14/2020          Transfer Fees                                            $60.00
     2/17/2020          South Kentucky Propane Gas                            $4,168.86
     2/17/2020          Steven J Pully                                          $857.00
     2/18/2020          ScanBiz Mobile Solutions LLC                            $400.00
     2/18/2020          Microsoft                                             $3,084.60
     2/18/2020          Microsoft                                               $190.80
     2/18/2020          Microsoft                                                $39.96
     2/18/2020          Microsoft                                               $985.80
     2/18/2020          Google Apps                                          $10,986.27
     2/18/2020          Enterprise Rent-A-Car                                $1,724.00
     2/18/2020          North Star Printing                                  $4,143.06
     2/18/2020          R L Carriers                                           $895.14
     2/18/2020          Michael Barrett                                        $500.00
     2/18/2020          Williams Scotsman, Inc.                              $2,138.98
     2/18/2020          Direct TV                                              $208.37
     2/18/2020          Kentucky Utilities Company                             $137.74
     2/18/2020          Spectrum                                             $5,016.11
     2/18/2020          Huron Consulting Services LLC                       $100,000.00
     2/18/2020          Face and Body Cosmetics                              $24,058.59
     2/18/2020          Transfer Fees                                           $135.00
     2/18/2020          Cleared                                              $32,801.00
     2/19/2020          Robert Half                                           $6,000.00
     2/19/2020          Staples                                                 $211.92
     2/19/2020          Jade Scientific                                      $65,657.60
     2/19/2020          Mastermind Media LLC                                 $12,500.00
     2/19/2020          R&L Carriers                                            $429.86
     2/19/2020          Uline                                                 $1,180.29
     2/19/2020          Cosmetic Solutions                                    $6,620.00
     2/19/2020          Transfer Fees                                            $70.00
     2/20/2020          Hover                                                    $81.99
     2/20/2020          Backupify                                               $980.00
     2/20/2020          Amazon                                                   $27.80
     2/20/2020          The Lebermuth Company                                 $1,343.07
     2/20/2020          BASCO                                                 $1,649.20
     2/20/2020          University of Kentucky Research Foundation            $9,970.00
     2/20/2020          KCA Laboratories                                      $3,200.00
     2/20/2020          Whayne Supply Company                                $21,552.36
     2/20/2020          Bergenix SRL                                          $3,248.75
     2/20/2020          Transfer Fees                                           $165.00
     2/21/2020          Youth Noise                                           $3,000.00
     2/21/2020          Smart Sign                                               $36.72
     2/21/2020          USPS                                                    $110.00
     2/21/2020          Med Office                                              $239.04
     2/21/2020          WalMart                                                  $22.58
     2/21/2020          Amazon                                                   $10.70
     2/21/2020          Amazon                                                   $84.07
     2/21/2020          Amazon                                                    $7.11
     2/21/2020          Staples                                                 $204.57
 CASE NAME:  GenCanna Global USA, Inc.        Case 20-50133-grs       Doc 648      Filed 04/20/20 Entered 04/20/20 23:18:06   Desc Main
CASE NUMBER: 20-50133                                                             Document     Page 11 of 12

                             CASH DISBURSEMENTS DETAIL
      2/21/2020         GoDaddy                                                       $54.51
      2/21/2020         Amazon                                                        $53.50
      2/21/2020         Amazon                                                        $74.22
      2/21/2020         Whayne Supply Company                                     $19,500.48
      2/21/2020         R&L Carriers                                                 $856.79
      2/21/2020         Payroll                                                  $276,274.69
      2/21/2020         Transfer Fees                                                 $90.00
      2/24/2020         Mastermind Media                                           $3,325.00
      2/24/2020         National Advisor HAS                                         $376.93
      2/24/2020         Amazon                                                        $39.21
      2/24/2020         Amazon                                                       $296.79
      2/24/2020         Pacific Agricultural Laboratory                           $18,184.00
      2/24/2020         ProVerde Laboratories                                     $10,695.00
      2/24/2020         American Scale                                             $1,600.00
      2/24/2020         Sasha Tozzi                                                $3,957.40
      2/24/2020         Transfer Fees                                                 $40.00
      2/25/2020         KPS Sales, LLC                                             $4,181.13
      2/25/2020         Winchester Warehouse Co LLC                               $12,413.79
      2/25/2020         Bypass Rental Center of Winchester                         $3,072.00
      2/25/2020         Garrett S Bain                                             $7,994.71
      2/25/2020         Kentucky Division of Child Support                           $350.00
      2/25/2020         Kentucky Department of Ag                                  $3,002.00
      2/25/2020         Hawke Media                                                $4,000.00
      2/25/2020         Alona Thompson                                               $274.19
      2/25/2020         Brittany Giovanniello                                      $2,835.21
      2/25/2020         Erik Miller                                                  $994.07
      2/25/2020         Dan Harder                                                   $228.13
      2/25/2020         Royal Labs Natural Cosmetics Inc                          $24,204.71
      2/25/2020         Bergenix SRL                                              $20,000.00
      2/25/2020         Transfer Fees                                                 $90.00
      2/26/2020         JHB Environmental/Occupational Health Consultants LLC      $2,250.00
      2/26/2020         Steven J Pully                                             $1,382.55
      2/26/2020         Uber Conference                                              $331.44
      2/26/2020         The Lebermuth Company                                      $4,589.57
      2/26/2020         Skyline Displays LLC                                      $50,000.00
      2/26/2020         Farmaceutical Partners LLC                                $33,242.67
      2/26/2020         Paycor                                                   $385,211.14
      2/26/2020         Transfer Fees                                                $110.00
      2/27/2020         informa                                                    $4,500.00
      2/27/2020         Mastermind Media LLC                                      $15,000.00
      2/27/2020         R & L Carriers                                               $312.48
      2/27/2020         Kice Industries Inc                                          $281.00
      2/27/2020         Amazon                                                        $20.12
      2/27/2020         Amazon                                                        $53.07
      2/27/2020         Specialty Oil Extractors                                 $113,000.00
      2/27/2020         Paycor                                                    $77,721.84
      2/27/2020         R L Carriers                                                 $385.68
      2/27/2020         FLSDU                                                         $50.00
      2/27/2020         Transfer Fees                                                 $40.00
      2/28/2020         Spectrum                                                   $1,874.00
      2/28/2020         VWR                                                          $197.61
      2/28/2020         Amazon                                                        $94.92
      2/28/2020         Amazon                                                       $212.76
      2/28/2020         R R Donnelley                                              $1,400.00
      2/28/2020         R & L Carriers                                               $186.21
      2/28/2020         Schenck Process                                            $1,153.30
      2/28/2020         The Lebermuth Company                                      $1,483.37
      2/28/2020         Ferguson Enterprises                                         $420.19
      2/28/2020         Jeffery Wilson                                             $1,165.26
      2/28/2020         Paycor                                                       $196.30
      2/28/2020         Q Laboratories                                              $456.50
      2/28/2020         R L Carriers                                                $522.11
      2/28/2020         Atmos Energy                                                 $14.96
      2/28/2020         Columbia Gas of Kentucky                                      $5.94
      2/28/2020         Comcast Business                                            $692.45
      2/28/2020         Cort Business Services Corp.                             $15,933.64
      2/28/2020         J Smith Lanier Lexington                                    $272.00
      2/28/2020         Kentucky American Water                                      $91.80
      2/28/2020         Mayfield EWS                                                  $6.75
      2/28/2020         Robert Half                                               $3,238.31
      2/28/2020         Spectrum                                                  $4,147.97
      2/28/2020         Verizon Wireless                                          $2,093.32
      2/28/2020         West Kentucky Rural Electric                                 $45.00
      2/28/2020         Dakota Hollon                                             $1,044.75
      2/28/2020         Timothy Pelfrey                                           $1,034.59
      2/28/2020         Starla Smith                                              $1,374.98
      2/28/2020         Andrews Law Firm PLLC                                       $278.50
      2/28/2020         Boomi Inc                                                 $9,000.00
      2/28/2020         Pacific Agricultural Laboratory                           $4,439.00
      2/28/2020         Bank Fees                                                   $210.55
      2/28/2020         Transfer Fees                                               $110.00

                        Subtotal                                                $2,582,476.53
                        Debt Service                                             $145,000.00
                        Total                                                   $2,727,476.53
 CASE NAME:      GenCanna Global USA, Inc.    Case 20-50133-grs     Doc 648    Filed 04/20/20 Entered 04/20/20 23:18:06   Desc Main
CASE NUMBER:     20-50133                                                     Document     Page 12 of 12

                                                 CASH RECEIPTS DETAIL

    DATE            RECEIVED FROM                                                                         AMOUNT
      2/6/2020      WIRE TRANSFER TRANS INDIA PRODUCTS INC GENCANNA ACCOUNT NUMBER 2365766                  $100,000.00
      2/6/2020      WIRE TRANSFER MB CONSULTING LLC                                                          $16,000.00
      2/6/2020      WIRE TRANSFER BIGTOE VENTURES LLC HEALTHY MARKET 02192                                   $12,096.00
      2/6/2020      WIRE TRANSFER TRIQTRA Q02185                                                              $4,602.00
      2/6/2020      WIRE TRANSFER TYSON D LE MONTE                                                            $2,000.00
      2/6/2020      DEPOSIT                                                                                  $21,000.00
      2/7/2020      WIRE TRANSFER MGG INVESTMENT GROUP LP FB                                              $2,645,000.00
      2/7/2020      WIRE TRANSFER HEMPRO INTERNATIONAL GMBH INVOICE 1033 / Q-01991                          $100,000.00
      2/7/2020      WIRE TRANSFER CBD CLINIC CARE LLC 5 KG CANNABIDIOL EXTRACT NO THC                         $6,500.00
      2/7/2020      WIRE TRANSFER BIGTOE VENTURES LLC HEALTHY MARKET 02192                                      $800.00
      2/7/2020      Square Inc 200207P2 L210511700885                                                         $2,979.59
      2/7/2020      Square Inc 200207P2 L206512790372                                                           $197.37
     2/10/2020      WIRE TRANSFER GREEN COMPASS INC 1020361                                                  $37,736.27
     2/10/2020      BMS COBRA ACCT CORP PAY                                                                   $3,660.50
     2/10/2020      WIRE TRANSFER FULL SPECTRUM VENTURES LLC Q 01784                                          $2,165.58
     2/10/2020      Square Inc 200210P2 L206513438293                                                           $124.68
     2/10/2020      Void Stale Dated Checks-AP Cleanup                                                       $12,231.62
     2/11/2020      WIRE TRANSFER GREEN COMPASS INC 1020361                                                 $108,137.50
     2/11/2020      WIRE TRANSFER MB CONSULTING LLC                                                          $34,750.00
     2/11/2020      DEPOSIT                                                                                   $1,195.00
     2/11/2020      The Cincinnati Insurance Companies                                                       $32,801.00
     2/12/2020      Check Returned - Dept of AG                                                               $3,500.00
     2/12/2020      WIRE TRANSFER PRIVATE LABEL PRODUCTION INVOICE FOR ORDER 1218                            $39,900.00
     2/12/2020      WIRE TRANSFER NICHOLA GRAY                                                                $2,000.00
     2/12/2020      Square Inc 200212P2 L206513955130                                                           $187.19
     2/12/2020      Incoming Wire LLC REAL REMEDY                                                             $4,500.00
     2/13/2020      Square Inc 200213P2 L206514310340                                                            $76.28
     2/14/2020      Square Inc 200214P2 L206514636468                                                           $104.05
     2/14/2020      Chancelor D Snowden                                                                       $1,797.76
     2/15/2020      Check Returned by Vendor                                                                    $657.80
     2/18/2020      WIRE TRANSFER ALTHEA COMPANY PTY LTD ALTHEA - TG093 TESTING TRADE                           $600.00
     2/18/2020      WIRE TRANSFER DILEY MEDICAL GROUP LLC #2365766 DAVID WHITT/ DILEY MEDICAL                 $2,658.00
     2/18/2020      Square Inc 200217P2 L206515267951                                                           $234.73
     2/18/2020      Google Apps-Test                                                                              $0.44
     2/18/2020      Specialty Oil Extractors                                                                 $14,003.91
     2/19/2020      Returned                                                                                 $32,801.00
     2/19/2020      INTERNATIONAL WIRE TRANSFER KINETIK 4 LTD Q-02279                                        $25,429.24
     2/19/2020      WIRE TRANSFER RESTART LLC NOTES:#Q-02278                                                  $3,529.00
     2/19/2020      ACH Pmt LIFTED PERFORMAN inv# Q02273                                                     $38,400.18
     2/19/2020      Square Inc 200219P2 L210514746370                                                         $9,570.94
     2/19/2020      Square Inc 200219P2 L206515812562                                                           $427.49
     2/20/2020      TRANSFER PER L. POLICE DB                                                                $54,924.48
     2/20/2020      WIRE TRANSFER WINGED NUTRITION LLC                                                        $6,125.00
     2/20/2020      WIRE TRANSFER LLC ANIMAL STUDIOS 1KG CBD ISOLATE                                          $1,781.50
     2/20/2020      WIRE TRANSFER HEMPSPHERE LLC                                                             $90,000.00
     2/20/2020      INTERNATIONAL WIRE TRANSFER                                                              $25,247.81
     2/20/2020      WIRE TRANSFER SUSTAINABLE NUTRITION INC                                                   $6,000.00
     2/20/2020      Square Inc 200220P2 L210515076490                                                         $3,586.05
     2/20/2020      Square Inc 200220P2 L206516142053                                                           $263.53
     2/21/2020      WIRE TRANSFER KINETIK 4 LTD Q-02279                                                      $20,500.00
     2/21/2020      WIRE TRANSFER FARMER'S DAUGHTER HEMP LLC                                                  $1,163.20
     2/21/2020      DEPOSIT                                                                                   $2,500.50
     2/21/2020      DEPOSIT                                                                                     $179.22
     2/21/2020      DEPOSIT                                                                                      $31.00
     2/21/2020      Square Inc 200221P2 L206516520341                                                           $136.56
     2/24/2020      Square Inc 200222P2 L210515566759                                                         $1,521.28
     2/24/2020      Square Inc 200224P2 L206517143801                                                           $420.67
     2/24/2020      Payroll Corrections-Sent ACH                                                              $7,817.20
     2/25/2020      TRANSFER PER L. POLICE                                                                    $3,384.00
     2/25/2020      WIRE TRANSFER THRIVE1023 LLC 1281 - 500MG WTR MNT                                         $7,991.95
     2/25/2020      WIRE TRANSFER MB CONSULTING LLC GOODS                                                    $22,500.00
     2/25/2020      ACH Pmt LIFTED PERFORMAN shipping batch 2 gummies                                         $1,101.70
     2/25/2020      Incoming Wire REAL REMEDY LLC                                                             $1,800.00
     2/26/2020      WIRE TRANSFER LLC ANIMAL STUDIOS LOITON ORDER                                             $6,370.60
     2/26/2020      WIRE TRANSFER HURON CONSULTING SERVICES RETAINER REFUND                                   $3,971.21
     2/26/2020      Square Inc 200226P2 L210516609547                                                         $3,725.71
     2/26/2020      Square Inc 200226P2 L206517685907                                                            $80.63
     2/27/2020      DEPOSIT                                                                                  $67,500.00
     2/27/2020      Deposit                                                                                     $293.12
     2/27/2020      Square Inc 200227P2 L206518022118                                                           $162.38
     2/27/2020      Uber Conference - Refund                                                                    $232.01
     2/28/2020      Interest Income                                                                             $433.69
     2/28/2020      WIRE TRANSFER MGG INVESTMENT GROUP LP FB                                              $1,960,000.00
     2/28/2020      WIRE TRANSFER DR. PHILLIPS FORMULATIONS Q02181                                           $21,325.00
     2/28/2020      Square Inc 200228P2 L210517289857                                                         $5,851.62
     2/28/2020      Jane Street LLC AP Verify 016YHHOAW1C1822                                                     $0.01
     2/28/2020      Square Inc 200228P2 L206518392333                                                            $91.86
                    Total                                                                                 $5,653,368.61

                    Total Cash Receipts                                                               $   1,048,368.61
                    DIP Borrowings                                                                    $   4,750,000.00
                    Debt Service                                                                      $    (145,000.00)
                    Total Cash Receipts                                                               $   5,653,368.61
